UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4730


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDGARDO BARRON-ESPINOSA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cr-00259-F-2)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey A. Phipps, STACEY A. PHIPPS, ATTORNEY AT LAW, P.C., Raleigh,
North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edgardo      Barron-Espinosa     pled     guilty     to     conspiracy     to

distribute and possess with intent to distribute 500 grams or more

of cocaine.       The district court sentenced him to 120-months’

imprisonment.          Barron-Espinosa’s      counsel   filed      a   brief    in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

that, in counsel’s view, there are no meritorious issues for

appeal, but raising a policy argument as to the disparity in

Barron-Espinosa’s sentence compared to that of his co-conspirator

who, counsel argued, had a higher position in the conspiracy than

Barron-Espinosa.        Barron-Espinosa filed a pro se supplemental

brief challenging the drug quantity attributed to                  him and the

sentencing enhancements imposed for a supervisory role and for

maintaining a premises for drug trafficking.              Concluding that the

district court did not err, we affirm.

     We review a sentence for reasonableness, applying an abuse-

of-discretion standard.         Gall v. United States, 552 U.S. 38, 51

(2007).      In   so   doing,   the   court    examines    the    sentence     for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) [(2012)] factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”     Gall, 552 U.S. at 51.         A district court must conduct

                                       2
an “individualized assessment” of the particular facts of every

sentence, whether the court imposes a sentence above, below, or

within the Guidelines range.              United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009).

     The   district        court     appropriately    determined   that   Barron-

Espinosa was responsible for the distribution of 24 kilograms of

cocaine based on his admissions and his stipulation in the plea

agreement that he was attributable with at least 15 but not more

than 150 kilograms of cocaine.                  The court properly increased

Barron-Espinosa’s offense level based on his possession of a

firearm, U.S. Sentencing Guidelines Manual (“USSG”) § 2D1.1(b)(1)

(2013); his supervisory role based on his recruiting two persons

and directing their activities, USSG § 3B1.1(c); and maintaining

a   premises        for     the    purpose      of    drug   trafficking,       USSG

§ 2D1.1(b)(12).       Applying the new drug table per the Government’s

stipulation    and        reducing    Barron-Espinosa’s      offense    level   for

acceptance     of     responsibility,          the   district   court   correctly

computed Barron-Espinosa’s advisory Guidelines range as 168 to 210

months. After considering the Government’s motion and the relevant

sentencing factors in 18 U.S.C. § 3553(a) (2012), the court imposed

a 120-month sentence.

     Counsel suggests that the sentence imposed is procedurally

unreasonable because it resulted in sentence disparity between

Barron-Espinosa and his co-conspirator.                See 18 U.S.C. § 3553(a)

                                           3
(2012) (requiring court to consider “the need to avoid unwarranted

sentence disparities among defendants with similar records who

have been found guilty of similar conduct”).                Although the court

did not explicitly address this sentencing disparity argument, the

court thoroughly explained its reasons for the sentence imposed

and did not commit procedural error. See United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006) (court need not “robotically

tick through § 3553(a)’s every subsection”).

      We conclude that the court adequately explained its reasons

for   the    sentence    imposed   and   that   120-month     sentence   is    not

unreasonable and not an abuse of discretion.               See United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying an appellate

presumption of reasonableness to a sentence imposed within a

properly calculated advisory Guidelines range); see also Rita v.

United States, 551 U.S. 338, 346-56 (2007) (upholding presumption

of reasonableness for within-Guidelines sentence).

      In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                  We

therefore affirm Barron-Espinosa’s conviction and sentence.                   This

court requires that counsel inform Barron-Espinosa, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Barron-Espinosa requests that a petition be

filed,      but   counsel   believes     that   such   a   petition   would     be

frivolous, then counsel may move in this court for leave to

                                         4
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Barron-Espinosa.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  5